PER CURIAM:
This is an appeal from a judgment of the trial court overruling an exception of no right or cause of action. The plaintiff-ap-pellee filed a motion to dismiss the appeal ■on the ground that the judgment was an interlocutory decree, that it did not cause irreparable injury and it thus is unappealable.
An appeal may be taken only from a final judgment or from an interlocutory judgment which may cause irreparable injury. LSA-C.C.P. art. 2083. A judgment overruling an exception of no right or cause of action is an interlocutory judgment and the rendering of such a decree can not cause irreparable injury to the defendant. Rapides Cent. Ry. Co. v. Missouri Pac. R. Co. et al., 207 La 870, 22 So.2d 200 (1945). No appeal lies from this judgment, therefore, and the appeal must be dismissed.
For the reasons assigned, the motion to dismiss the appeal is granted, and the appeal herein is dismissed.
Appeal dismissed.